 



Exhibit 10.56
LEASE BY AND BETWEEN
OAKLAND 2600/2700, LLC
AS LESSOR
AND
UNITED STATES PHARMACEUTICAL GROUP, LLC
AS LESSEE
LOUISVILLE, KENTUCKY
2700 STANLEY GAULT PARKWAY
SUITE 129
LOUISVILLE, KY 40223
DECEMBER 4, 2007

 

 



--------------------------------------------------------------------------------



 



EASTPOINT BUSINESS CENTER
INDEX

              Page  
 
       
ARTICLE I LEASE OF PREMISES
    1  
 
       
1.01 Lease of Premises
    1  
 
       
1.02 Basic Lease Provisions
    1  
 
       
1.03 Description of the Premises
    3  
 
       
ARTICLE II TERM AND POSSESSION
    3  
 
       
2.01 Term
    3  
 
       
2.02 Early Occupancy
    3  
 
       
2.03 Delayed Possession
    3  
 
       
2.04 Lessee’s Acceptance of the Premises
    4  
 
       
2.05 Surrender of the Premises
    4  
 
       
2.06 Holding Over
    4  
 
       
ARTICLE III RENT
    4  
 
       
3.01 Base Rent
    4  
 
       
3.02 Late Payments
    5  
 
       
3.03 Automatic Draft
    5  
 
       
3.04 Additional Rent
    5  
 
       
ARTICLE IV LESSEE FINISH IMPROVEMENTS
    5  
 
       
4.01 Improvements
    5  
 
       
ARTICLE V USE OF PREMISES
    5  
 
       
5.01 Covenants Regarding Use
    5  
 
       
5.02 Access to and Inspection of the Premises
    6  
 
       
ARTICLE VI UTILITIES AND OTHER BUILDING SERVICES
    6  
 
       
6.01 Responsibility for Utilities and Services
    6  
 
       
6.02 Additional Services
    7  
 
       
6.03 Interruption of Services
    7  
 
       
ARTICLE VII PARKING
    7  
 
       
7.01 Parking
    7  
 
       
ARTICLE VIII REPAIRS, MAINTENANCE, ALTERATIONS, IMPROVEMENTS AND FIXTURES
    7  
 
       
8.01 Repair and Maintenance
    7  
 
       
8.02 Repair and Maintenance by Lessee
    7  
 
       
8.03 Common Area Maintenance
    7  
 
       
8.04 Alterations or Improvements
    8  
 
       
8.05 Trade Fixtures
    8  
 
       
ARTICLE IX FIRE OR OTHER CASUALTY; CASUALTY INSURANCE
    8  
 
       
9.01 Casualty Damage
    8  
 
       
9.02 Casualty Insurance
    8  
 
       
9.03 Waiver of Subrogation
    8  
 
       
9.04 Personal Property, Trade Fixture and Additional Improvements
    9  
 
       
ARTICLE X GENERAL PUBLIC LIABILITY, INDEMNIFICATION AND INSURANCE
    9  

 

-i-



--------------------------------------------------------------------------------



 



EASTPOINT BUSINESS CENTER
INDEX
(continued)

              Page  
 
       
10.01 Lessee’s Responsibility
    9  
 
       
10.02 Lessee’s Insurance
    9  
 
       
ARTICLE XI EMINENT DOMAIN
    9  
 
       
11.01 Eminent Domain
    9  
 
       
ARTICLE XII LIENS
    9  
 
       
12.01 Liens
    9  
 
       
ARTICLE XIII RENTAL, PERSONAL PROPERTY AND OTHER TAXES
    10  
 
       
13.01 Taxes
    10  
 
       
ARTICLE XIV ASSIGNMENT AND SUBLETTING
    10  
 
       
14.01 Assignment and Subletting
    10  
 
       
ARTICLE XV TRANSFERS BY LESSOR
    10  
 
       
15.01 Sale and Conveyance of the Building
    10  
 
       
15.02 Subordination
    10  
 
       
ARTICLE XVI DEFAULTS AND REMEDIES
    11  
 
       
16.01 Defaults by Lessee
    11  
 
       
16.02 Remedies of Lessor
    11  
 
       
16.03 Limitation of Lessor’s Liability
    11  
 
       
16.04 Non-Waiver of Defaults
    12  
 
       
16.05 Attorney’s Fee
    12  
 
       
ARTICLE XVII RENEWAL OPTION
    12  
 
       
17.01 Renewal Option
    12  
 
       
ARTICLE XVIII PREMISES TO BE VACATED AT END OF TERM
    12  
 
       
18.01 Vacation of Premises
    12  
 
       
ARTICLE XIX SUBSTITUTION OF PREMISES — INTENTIONALLY OMITTED
    12  
 
       
ARTICLE XX NOTICE AND PLACE OF PAYMENT
    12  
 
       
20.01 Notices
    12  
 
       
20.02 Place of Payment
    12  
 
       
ARTICLE XXI ENVIRONMENTAL CONDITIONS
    13  
 
       
21.01 Environmental Laws and Hazardous Substances
    13  
 
       
21.02 Compliance with Environmental Laws
    13  
 
       
21.03 Environmental Permits and Licenses
    13  
 
       
21.04 Indemnification
    13  
 
       
21.05 Lessor Warrants
    13  
 
       
ARTICLE XXII MISCELLANEOUS GENERAL PROVISIONS
    13  
 
       
22.01 Consents and Approvals
    13  
 
       
22.02 Estoppel Certificate
    13  
 
       
22.03 Recording of Memorandum of Lease
    14  
 
       
22.04 Indemnification for Leasing Commissions
    14  
 
       
22.05 Additional Provisions
    14  
 
       
22.06 Complete Agreement; Amendments
    14  

 

-ii-



--------------------------------------------------------------------------------



 



EASTPOINT BUSINESS CENTER
INDEX
(continued)

              Page  
 
       
 
       
22.07 Successors and Assigns
    14  
 
       
22.08 Severability of Invalid Provisions
    14  
 
       
22.09 Definition of the Relationship Between the Parties
    14  
 
       
22.10 Certain Words, Gender and Headings
    14  
 
       
22.11 Quiet Enjoyment
    14  
 
       
22.12 Non-Disturbance
    14  
 
       
22.13 Building Access
    14  

 

-iii-



--------------------------------------------------------------------------------



 



WAREHOUSE/DISTRIBUTION
LEASE AGREEMENT
This lease is entered into and made as of the 4th day of December, 2007 by and
between Oakland 2600/2700, LLC herein called “Lessor” and United States
Pharmaceutical Group, LLC herein called “Lessee”.
W I T N E S S E T H:
ARTICLE I LEASE OF PREMISES
1.01 Lease of Premises. Lessor, in consideration of the rents and covenants
specified herein, does hereby lease to Lessee, and Lessee does hereby lease from
Lessor, on the terms and conditions hereinafter set forth, the following
described space, hereinafter called the “Premises” for the term hereinafter
specified.
1.02 Basic Lease Provisions.

  A.   2700 Stanley Gault Parkway
Suite 129
Louisville, KY 40223     B.   Total Leasable Area: 135,778 SF

C. Leasable Area in the Premises: 18,950 square feet, of which 15,165 square
feet is office space and 3,785 square feet is warehouse space as verified by
Lessor’s architect, Tucker, Booker Donhoff. When space plans are finalized, the
parties will adjust the square footage numbers as necessary.
D. Permitted Use of Premises: Administrative, data, warehouse, and storage use.
E. Term: sixty-eight (68) months, beginning on June 15, 2008 (the “Commencement
Date”), and ending February 14, 2014 (the Expiration Date”), to be adjusted to
construction completion and acceptance. During the first five months of the
Term, Lessee shall receive a Rent, CAM, Real Estate Tax, and Insurance cost
abatement.
Lessee and its contractors shall receive rent free access to the Premises
fifteen (15) days prior to the date of substantial completion to perform
cabling, fixturing and furniture installations.
The commencement date shall occur on the date which is the later of:

  (i)   substantial completion of the improvements by the Lessor and     (ii)  
the issuance of a temporary certificate of occupancy by applicable authorities.

Anticipated commencement date is June 6, 2008 subject to the following:

  (iii)   Lease execution and plan approval by Lessee on or before November 30,
2007, both parties shall use their best efforts to achieve these tasks on
schedule.     (iv)   Construction drawing approval by Lessee on or before
December 15, 2007.

Lessor shall agree if substantial completion of the entire Premises is not
delivered within one hundred ninety-eight (198) days from full Lease execution,
a $580.00 per day penalty shall be charged to Lessor and credited against rent.
In the event substantial completion is delayed and such delay is a the result of
failure on behalf of Lessor, or its agents, the penalty provisions of this
paragraph 1.02 shall apply and not be tolled or nullified. In the event
substantial completion is delayed and such delay is the result of any failure on
the part of Lessee or its agents, the implementation of the aforementioned daily
penalty shall be delayed by one day for each such day of delay caused by Lessee
or its agents.
F. Renewal term: Two (2) Five (5) Year Options.

 

 



--------------------------------------------------------------------------------



 



G. Annual Base Rent: Months 1-5: Base Rent abated; Annual Base Rent:
$190,993.60.
H. Monthly Installments of Base Rent for Months 1-5: Base Rent abated; Months
6-68: $15,916.13.
Should Lessee’s percentage of office/warehouse to total premises size change,
the net based rent shall be adjusted using a net rent of $11.50 per square foot
for office and $5.79 per square foot for air-conditioned warehouse space.

         
 
  Rent Payable to:   Oakland 2600/2700 LLC
 
      4010 Collins Lane
 
      Louisville, Kentucky 40245

I. Renewal Annual Rent Adjustment: If option to extend is exercised, annual
rental during the term(s) shall be determined in accordance with the provisions
of Paragraph 17.01.
J. Monthly Pass Thru Contribution: Except for the abatement provided for in
Paragraph 1.02E, Lessee shall pay $3,316.25 per month, as additional rent, to
reimburse taxes, insurance, and common area maintenance, management fees,
Eastpoint Business Center Association dues, etc. which is estimated to be at
$2.10 per square foot.
At the end of the Lessor’s fiscal year, an annual reconciliation is done. In the
event that the aggregate of Lessee’s payments of its estimated share of the
Operation Costs during any year is less than the actual amount due from the
Lessee, then such deficiency shall be paid to Lessor within thirty (30) days
after demand thereof. In the event that the aggregate of Lessee’s payments of
its estimated share of the Operation Costs during any year is more than the
actual amount due from Lessee, then such excess shall be credited against
Lessee’s estimated share of the Operation Costs due in the following calendar
year. When Lessee vacates the Premises at the end of lease term, they will still
be responsible for reconciliation for their prorata share of the terminated
lease year charges. Said reconciliation billing will occur in the year following
the lease termination.

                  K.   Lessee Finish Allowance: Exhibit B
 
                L.   Security Deposit: $15,916.13.
 
           
 
  M.   Broker(s):   Stephan F. Gray
Commercial Kentucky, Inc.
333 E. Main Street, Suite 510
Louisville, KY 40202
 
           
 
          Lewis Borders
NTS Commercial Realty, Inc.
10172 Linn Station Road
Louisville, KY 40223
 
                N.   Addresses for Notices and Payments:
 
           
 
      Lessor:   Oakland 2600/2700, LLC
4010 Collins Lane
Louisville, KY 40245
 
           
 
      Lessee:   Susan Hill, Senior Vice President
United States Pharmaceutical Group, LLC
12530 Westport Road, Suite  _____ 
Louisville, KY 40245

 

2



--------------------------------------------------------------------------------



 



         
 
  With a copy to:   NationsHealth
13630 N.W. 8th Street, Suite 210
Sunrise, FL 33325
Attention: Chief Executive Officer
Phone: (954) 903-5000
Fax: (954) 903-5008
 
       
 
      and
 
       
 
      13630 N.W. 8th Street, Suite 210
Sunrise, FL 33325
Attention: Chief Legal Officer
Phone: (954) 903-5840
Fax: (954) 903-5235

O. Expansion Option. Lessor shall offer Lessee for a period of three (3) years
from Lease Commencement, a Right of First Refusal on the entire space contiguous
to the Premises, provided Lessee is not in material default of the Lease. For
purposes of this Paragraph 1.02(O), Lessee shall not be considered to be in
default until all applicable cure periods have expired.
Upon receipt by Lessor of a bona fide acceptable offer (“Offer”) from a third
party on any space contiguous to the Premises, which Lessor is willing to
accept, Lessor shall present the Offer to Lessee and Lessee shall have five
(5) business days to accept the terms of the Offer and notify Lessor in writing.
In the event Lessee does not accept the terms or does not offer timely notice of
its intent to the Lessor, Lessee shall have no further right to the space
contiguous to the Premises and Lessor shall have no further obligation to Lessee
with regard to the expansion option. Provided however, that if such lease was
not signed in accordance with the Offer, Lessee’s Right of First Refusal shall
remain in effect until the end of three (3) years from Lease Commencement.
1.03 Description of the Premises.
A. The Premises. The Premises, containing the number of leasable square feet
specified in Item C of the Basic Lease Provisions, are known or are attached to
and made a part of this Lease and marked “Exhibit A and Exhibit A-1.
B. The Common Areas. The term “Common Areas”, as used in this Lease, refers to
the areas of the land which are designed for use in common by all Lessees of the
Park and their respective employees, agents, customers, invitees and others, and
includes, by way of illustration and not limitation, sidewalks, driveways,
parking areas, landscaped areas and other areas as may be designated by Lessor
as part of the Common Areas of the Park.
ARTICLE II TERM AND POSSESSION
2.01 Term. The term of this Lease shall be for the period of years and months
specified in Item E of the Basic Lease provisions and shall begin and end on the
Commencement date and Expiration Date, respectively, specified in Item E, unless
such dates are postponed as provided in Section 2.03 or unless this Lease is
terminated earlier as provided elsewhere herein.
2.02 Early Occupancy. If the Premises are ready for occupancy prior to the
Commencement Date, Lessor may, at Lessee’s request, deliver possession of the
Premises to Lessee at such time, and Lessee may occupy the Premises as a Lessee
from month-to-month, subject to all the terms, conditions and covenants of this
Lease other than as to the term and the obligation to pay the Annual Rental
Adjustment. In such event, Lessee shall be responsible for payment of all
utilities associated with the Premises, but shall be entitled to a Base Rent
abatement and an abatement of CAM, Real Estate Taxes and Insurance costs for the
period between the date Lessor delivers possession of the Premises to Lessee and
the Commencement Date.
2.03 Delayed Possession. If Lessor cannot deliver possession of the Premises to
Lessee by the Commencement Date, this lease shall not be void or voidable, and
except for the $580.00 per day penalty commencing on June 1, 2008, provided for
in Paragraph 1.01E, Lessor shall not be liable to Lessee for any loss or damage
resulting therefrom. The Commencement Date shall be postponed to the earlier of
(i) the date upon which Lessor delivers and Lessee accepts possession of the
Premises or (ii) the thirtieth (30th) day after Lessor shall have notified
Lessee in writing that the Premises are ready for occupancy. In the event of
such postponement, Lessee’s obligation to pay rent shall be postponed for a like
number of days, but the Expiration Date shall be extended to equal the term
stated in 1.02 E.

 

3



--------------------------------------------------------------------------------



 



If Lessor is unable to deliver possession of the Premises to Lessee by the
Commencement Date because Lessee has requested substantial changes in the plans
and specifications or because of other causes attributable to Lessee, then the
term shall begin, and Lessee shall pay to Lessor all rent due, as of the
Commencement Date, even though Lessee has not taken possession of the Premises
by such date.
Notwithstanding the foregoing, if Lessor is unable to deliver possession of the
Premises to Lessee or to notify Lessee that the Premises are ready for occupancy
within thirty (30) days after the Commencement Date, than Lessee may terminate
this Lease by giving Lessor written notice to that effect, whereupon each party
shall be released from all further obligations and liability hereunder.
2.04 Lessee’s Acceptance of the Premises. Upon delivery of possession of the
Premises to Lessee, Lessor shall give Lessee a letter to be signed by a
representative of Lessee acknowledging (i) the original or revised Commencement
Date and Expiration Date of this Lease, and (ii) that Lessee has accepted the
Premises for occupancy and that the condition of the Premises and the Building
was at the time satisfactory and in conformity with the provisions of this Lease
in all respects, except for any defects as to which Lessee shall give written
notice to Lessor within thirty (30) days after such delivery. Lessor shall
promptly thereafter correct all such defects. Lessee’s letter shall become a
part of this Lease. If Lessee takes possession of and occupies the Premises,
Lessee shall be deemed to have accepted the Premises in the manner described
herein, even though said letter has not been given to Lessor.
2.05 Surrender of the Premises. Upon the expiration or earlier termination of
this Lease, or upon the exercise by Lessor of its right to re-enter the Premises
without terminating this Lease, as provided in Section 16.02, Lessee shall
immediately surrender the Premises to Lessor, in broom-clean condition and in
good order, condition and repair, except for ordinary wear and tear. Upon such
expiration or termination, Lessee shall have the right to remove its property
(as described in Section 9.04), and Lessee shall promptly repair any damage
caused by such removal, failing which Lessor may restore the Premises at
Lessee’s expense. Any merchandise, material or waste left in the Premises or
adjacent interior or exterior areas by Lessee after the end of the term may be
removed by Lessor without notice to Lessee, and Lessee agrees to reimburse
Lessor for the cost of such removal. Notwithstanding the foregoing provisions of
this Paragraph 2.05, (i) the condition of the Premises at surrender shall not be
required to be better than the condition of the Premises on the Commencement
Date of this Lease, and (ii) Lessee shall not be required to remove any phone
and data cabling installed by Lessee.
2.06 Holding Over. In the event Lessee holds over and remains in possession of
the Premises with the consent of Lessor after the expiration of earlier
termination of this Lease, Lessee shall be deemed to hold the Premises as a
Lessee from month-to-month, and all of the terms, conditions and covenants of
this Lease shall be applicable during the hold-over period, except that the
Lessee shall pay Lessor as rental for the period of such hold-over an amount
equal to one and one-half times the monthly installments of base rent payable at
the time of such expiration or earlier termination or the then prevailing rate
for space of similar size and quality in Eastpoint Business Center, whichever is
greater. Notwithstanding the foregoing, no holding over by Lessee shall operate
to extend this Lease, and Lessee shall vacate and surrender the Premises to
Lessor upon Lessee’s being given thirty (30) days prior written notice from
Lessor to vacate.
ARTICLE III RENT
3.01 Base Rent. Lessee shall pay to Lessor as base rent for the Premises the
annual sum specified in Item G of the Basic Lease Provision, payable in equal
consecutive monthly installments as specified in Item H of the Basic Lease
Provisions, in advance, without deduction or offset, or before the first day of
each and every calendar month during the term of this Lease, provided, however,
that if the Commencement Date shall be a day other than the first day of a
calendar month the base rent installment for such month shall be pro-rated.

 

4



--------------------------------------------------------------------------------



 



3.02 Late Payments. It is understood and agreed by Lessee that time is of the
essence in the payment of monthly rentals, and same are due and owing on the
first day of each month. Late payments constitute default under Article XVI,
however, Lessor, at his sole option, after the tenth (10th) day of each month,
may allow Lessee to cure such default by paying the amount due, plus interest at
the rate of one and one-half (1-1/2) percent per month, plus a service charge of
ten dollars ($10.00) for each month or fraction thereof that Lessee is in
default.
3.03 Automatic Draft. (i) If Lessee suffers an event of default beyond any
applicable notice and cure period in the Lease more than one (1) time in any
calendar year, Lessor may, at its sole option, upon not less than thirty
(30) days’ prior notice to Lessee, require Lessee to promptly execute and
deliver to Lessor any documents, instruments, authorizations, or certificates
required by Lessor to give effect to an automated debiting system, whereby any
or all payments of monthly installments of Base Rent by Lessee shall be debited
monthly or from time to time, as determined by Lessor, from Lessee’s account in
a bank or financial institution designated by Lessee and credited to Lessor’s
bank account as Lessor shall designate from time to time. (ii) Lessee shall
promptly pay all service fees and other charges connected therewith, including,
without limitation, any charges resulting from insufficient funds in Lessee’s
bank account. (iii) In the event that Lessee elects to designate a different
bank or financial institution from which any monthly installments of Base Rent
under the Lease is automatically debited, notification of such change and the
required documents, instruments, authorizations, and certificates specified in
subsection (i) must be received by Lessor no later than thirty (30) days prior
to the date such change is to become effective. (iv) Lessee agrees that it shall
remain responsible to Lessor for all payments of monthly installments of Base
Rent pursuant to the Lease, even if Lessee’s bank account is incorrectly debited
in any given month. Such Rent shall be immediately payable to Lessor upon
written demand. (v) Lessee’s failure to properly designate a bank or financial
institution or to promptly provide appropriate information in accordance with
this Section shall constitute an Event of Default.
3.04 Additional Rent. Lessee agrees to pay to Lessor, as additional rent,
Lessee’s share of the expenses incurred by Lessor for the following:
A. Those services which, for the convenience of Lessor and Lessees, are to be
provided by Lessor under the terms of this Lease, but the costs of which are the
responsibility of the Lessee. Lessee agrees to pay its pro-rata share of the
cost of those services. Lessee’s pro-rata share is the percentage determined by
dividing the leasable area in the Premises by the total leasable area in Oakland
2600/2700, LLC.
B. If Lessor is required to make any capital expenditures by any city, state or
federal agency for any purposes during the term of this Lease, such expenditures
by Lessor shall be at Lessor’s expense without reimbursement from Tenant.
ARTICLE IV LESSEE FINISH IMPROVEMENTS
4.01 Improvements. Lessee finish improvements shall be made by Lessor as set out
in Exhibit B to this Lease. All such improvements shall become the property of
the Lessor.
ARTICLE V USE OF PREMISES
5.01 Covenants Regarding Use. In connection with its use of the Premises, Lessee
agrees to the following:
A. Lessee shall use the Premises and conduct its business thereon for the
purpose specified in Item D of the Basic Lease Provisions in a safe, careful,
reputable and lawful manner, conforming to good practice in Lessee’s trade or
industry and to reasonable recommendations of Lessor’s insurance underwriters.
Lessee agrees to fully cooperate with the Lessor and neighboring Lessees in the
full utilization of the common areas and the Premises generally to the benefit
of all Lessees.
B. Lessee shall not commit, nor allow to be committed, in, on or about the
Premises of the Building, any act of waste, including any act which might
deface, damage or destroy the Building or any part thereof. Lessee shall not
overload the floors of the Premises beyond their designed weight-bearing
capacity.

 

5



--------------------------------------------------------------------------------



 



C. Lessee shall not use the Premises in any manner deemed hazardous because of
fire risk or otherwise or, unless Lessor shall first consent in writing, for any
purpose other than hereinbefore stated. No hazardous substance or equipment
shall be brought or kept on the Premises or adjacent areas or stored or used
herein, without the prior written consent of Lessor. If any of Lessee’s
operations produce gases, vapors, odors, smoke, residuary material or noise
disturbing to Lessor or the Lessees of Lessor’s property, Lessee will, on
Lessor’s written request, forthwith cease such operation or install ventilating
or other apparatus to eliminate such disturbances. If Lessee installs equipment
which unbalances or overloads electric equipment or wiring in or about the
Premises, it shall correct such unbalanced or overloaded condition and replace
equipment or wiring thereby damaged at its own expense. If Lessee deposits
grease or other substances in sewers or drains serving the Premises, it shall
have such sewers or drains cleaned at its expense as often as Lessor considers
necessary for their continuous and unrestricted operation.
D. Lessee shall not use the Premises, or allow the Premises to be used, for any
purpose or in any manner which would invalidate any policy of insurance now or
hereafter carried on the Building or increase the rate of premiums payable on
any such insurance policy. Should Lessee fail to comply with this covenant,
Lessor may, at its option, require Lessee to stop engaging in such activity or
to reimburse Lessor as additional rent for any increase in premiums charged
during the term of this Lease on the insurance carried by Lessor on the Premises
and attributable to the use being made of the Premises by Lessee. Lessee agrees
to provide and maintain appropriate fire equipment as determined and recommended
by the Kentucky Inspection Bureau and in accordance with State and Municipal
Fire Regulations which may be required by the Lessee’s use of the Premises.
E. Lessee shall not inscribe, paint, affix or display any signs, advertisements
or notices on the Building or in the windows of the Premises. Lessee may, at its
expense, place signage on the eyebrow of the building subject to Lessor’s review
and approval.
5.02 Access to and Inspection of the Premises. Lessor, its employees, agents and
any mortgagee of the Building shall have the right to enter any part of the
Premises at reasonable times with advance notice to Lessee for the purpose of
examining same, showing the same to prospective purchasers, or mortgagees and
making such repairs, alterations or improvements to the Premises or the Building
as Lessor may deem necessary or desirable. If representatives of Lessee shall
not be present at any time when such entry is necessary or permitted hereunder,
Lessor, its employees and agents may enter the Premises by means of a master or
pass key or otherwise. Lessor shall incur no liability to Lessee for such entry
nor shall such entry constitute an eviction of Lessee or a termination of this
Lease or entitle the Lessee to any abatement of rent therefore. During the last
six (6) months of the Lease term, Lessor is permitted to show the Premises to
prospective lessees and to display a “for rent” sign on the exterior of the
Premises.
ARTICLE VI UTILITIES AND OTHER BUILDING SERVICES
6.01 Responsibility for Utilities and Services. Lessee shall pay for gas,
electricity, water, and sewer usage on the Premises. Lessee shall bear the cost
of non-capital repair and maintenance of all mechanical and electrical systems
used by Lessee on the Premises, except for damage occasioned by any act or
negligence of Lessor, its agents and employees in which event such damage shall
be promptly repaired at Lessor’s sole cost and expense. Lessee shall not be
responsible for any replacement of capital items which shall be at Lessor’s
expense.
Lessee further agrees to contribute to the “Maintenance Fund” its pro-rata share
of the maintenance and repairs of the common and parking areas on said Premises,
including the cleaning of exterior windows (if any), water and sprinkler
service, grass mowing, pest control, parking lot and sidewalk cleaning and snow
removal of parking lot and sidewalks, exterior lighting, etc., and to pay for
its pro-rata share within fifteen (15) days of billing. As stated in
Section 3.04, “pro-rata” shall include the gross square footage of the Premises
occupied by the Lessee as the numerator and the total square footage of the
building (or complex) as the denominator, multiplied by the total charge for the
above common services.
Lessee will also pay a prorata share of any charges of CAM for Eastpoint
Business Center Association.

 

6



--------------------------------------------------------------------------------



 



6.02 Additional Services. If Lessee requests any building services in frequency,
scope, quality or quantities substantially greater than that which Lessor
determines are normally required by other Lessees in the Building, then Lessor
shall use reasonable efforts to attempt to furnish Lessee with such additional
building services. The cost thereof shall be borne by Lessee, who shall
reimburse Lessor for the same as additional rent as provided in Section 3.03.
6.03 Interruption of Services. Lessee understands and acknowledges that any one
or more utilities or other building services identified may be interrupted by
reason of accident, emergency or other causes beyond Lessor’s control, or may be
discontinued or diminished temporarily by Lessor or other persons until certain
repairs, alterations or improvements can be made; that Lessor does not represent
or warrant the uninterrupted availability of such utilities or building
services; and that any such interruptions shall not be deemed an eviction or
disturbance of lessee’s right to possession, occupancy and use of the Premises
or any part thereof or render Lessor liable to Lessee for damages by abatement
of rent or otherwise or relieve Lessee from the obligation to perform its
covenants under this Lease. Provided however, if any such interruption is
occasioned by any act or negligence of the Lessor, its agents or employees, then
in which event such damage shall be promptly repaired at Lessor’s sole cost and
expense.
ARTICLE VII PARKING
7.01 Parking. Lessee, its employees, agents, customers and invitees, shall have
the right to use the parking lot in common with the other Lessees. Should Lessee
need to implement its disaster recovery plan at the Premises, Lessor shall use
its best efforts to accommodate Lessee’s increased parking requirement on a
temporary basis at the project or at other projects owned by Lessor or its
affiliates in the vicinity.
ARTICLE VIII REPAIRS, MAINTENANCE, ALTERATIONS, IMPROVEMENTS AND FIXTURES
8.01 Repair and Maintenance. Lessor shall have the right to enter the Premises
at all reasonable or necessary times with advance notice to Lessee to examine
their condition or to make repairs Lessor is required to make under this Lease
or that become necessary in the operation of Lessor’s property. Lessor’s
obligations hereunder shall be subject to the provisions of Section 9.01
pertaining to Casualty Damage.
Lessor shall maintain in good order, condition and repair, roof, exterior walls
(except any doors, windows or dock seals or dock levelers or shelters therein),
any structural portions of the Building, Premises, loading areas, and parking
areas, making any repairs thereto becoming necessary during the term unless
occasioned by any act or negligence of Lessee, its agents, employees or invitees
in which event such damage shall be promptly repaired at Lessee’s sole cost and
expense.
8.02 Repair and Maintenance by Lessee. Lessee shall keep and maintain the
Premises, dock and loading areas free from dirt and refuse and in good order,
condition and repair, fair wear and tear excepted. Lessee shall promptly make
all repairs or replacements becoming necessary during the term (except as
provided in Section 9.01 pertaining to Casualty Damage), including, but not
without limitation, repairs or replacements of windows, doors, glass (which
shall be replaced with glass of the same size and quality), electrical, plumbing
and sewage lines on the Premises, fixtures, interior walls, floor covering,
ceilings and all appliances within the Premises, unless occasioned by any act or
negligence of Lessor, its agents and employees, in which event such damage shall
be promptly repaired at Lessor’s sole cost and expense. Lessor shall keep
sidewalks clean and unobstructed and free from ice and snow. Lessor shall be
solely responsible for any capital expenditures.
8.03 Common Area Maintenance. Lessee agrees to pay its pro-rata share of the
maintenance and repairs of the common and parking areas as detailed in
Section 6.01. Lessee further agrees that should any repairs or maintenance to
said areas become necessary due to any act or negligence of Lessee, its agents,
employees or invitees, such damage shall be promptly repaired at Lessee’s sole
cost and expense.

 

7



--------------------------------------------------------------------------------



 



8.04 Alterations or Improvements. Lessee may make, or may permit to be made,
alterations or improvements to the Premises, but only if Lessee obtains the
prior written consent of Lessor. Lessor’s approval shall not be required for
(i) decorative items and (ii) non-structural improvements costing less than
$10,000 in the aggregate per annum. Lessee shall make the same in accordance
with all applicable laws and building codes, in a good and workmanlike manner
and in quality equal to or better than the original construction of the Building
and shall comply with such requirements as Lessor considers necessary or
desirable, including without limitation, requirements as to the manner in which
and the times at which such work shall be done and the contractor or
subcontractors to be selected to perform such work. Lessee shall promptly pay
all costs attributable to such alterations and improvements and shall indemnify
Lessor against any mechanic’s liens or other liens or claims filed or asserted
as a result thereof as provided in Article XII, and against any costs or
expenses which may be incurred as a result of building code violations
attributable to such work. Lessee shall promptly repair any damage to the
Premises or the Building caused by any such alterations or improvements and
shall, at Lessee’s expense, but subject to Lessor’s approval, make all additions
to or changes in location of heating, plumbing, sprinkler or electrical
equipment in the Premises made necessary by such alterations or improvements.
8.05 Trade Fixtures. Any trade fixtures and/or equipment installed on the
Premises by Lessee shall be removed on the expiration or earlier termination of
this Lease unless requested to be left in Premises provided that Lessee is not
then in default, that Lessee bears the cost of such removal and further that
Lessee repairs, at its own expense, any and all damage to the Premises resulting
from such removal. If Lessee fails to remove any and all such trade fixtures
and/or equipment from the Premises on the expiration or earlier termination of
this Lease, the same shall become the property of Lessor unless Lessor elects to
require their removal, in which case Lessee shall promptly remove same at its
expense and restore the Premises to their prior condition.
ARTICLE IX FIRE OR OTHER CASUALTY; CASUALTY INSURANCE
9.01 Casualty Damage. If the Premises shall be damaged or destroyed by fire or
other casualty covered by Lessor’s policies of fire and extended coverage
insurance and such damage or destruction could be repaired within 90 working
days, then Lessor shall proceed to repair such damage or destruction and to
restore the Premises as nearly as practicable to their condition immediately
preceding such damage or destruction. If the Premises cannot reasonably be
restored within 90 working days, then Lessor may, but shall not be required to,
restore the Premises in accordance with the foregoing, and Lessor shall give
Lessee prompt written notice of its decision. If Lessor elects not to restore
the Premises, then Lessee may restore the Premises, at its sole cost and expense
after giving written notice of Lessor’s election not to restore the Premises. If
neither party elects to restore the Premises, this Lease shall terminate as of
the date of such damage or destruction and both parties shall be released from
further liability hereunder, without prejudice, however, to any rights accruing
to either party prior to the date of such damage or destruction.
If Lessor elects or is required to restore the Premises and promptly commences
and thereafter diligently pursues such restoration, this Lease shall not
terminate, notwithstanding that the actual time required for such repairs or
restoration may exceed that contemplated by the parties, but Lessee shall be
entitled to a temporary pro-rata reduction in rent.
9.02 Casualty Insurance. Lessor shall carry a policy of fire and extended
coverage insurance which insures the Building, including the Premises, against
loss or damages by fire or other casualty provided, however, that Lessor shall
not be responsible for, and shall not be obligated to insure against, any loss
of or damage to any personal property or trade fixtures of Lessee or any
additional improvements which Lessee may construct on the Premises. Lessor shall
pay all of the yearly premiums due upon said policy, and Lessee shall contribute
as part of the maintenance fund its pro-rata share of such insurance coverage.
If any alterations or improvements made by Lessee result in an increase in the
premiums charged during the term of this Lease on the casualty insurance carried
by Lessor on the Building, then the cost of such increase in insurance premiums
shall be borne by Lessee, who shall be separately billed therefore and shall
reimburse Lessor for the same as additional rent.
9.03 Waiver of Subrogation. Lessor and Lessee each agree to cause to be included
in their respective policies of fire and extended coverage insurance the
agreement of the issuer thereof that said policies shall not be invalidated by a
waiver of claim by the insured against the Lessor or Lessee as the case may be,
and each will furnish evidence thereof to the other. In addition to any other
waiver herein, Lessor and Lessee each hereby waive any claim against the other
for any loss resulting from any cause including the negligence of the other to
the extent of the insurance proceeds available therefore.

 

8



--------------------------------------------------------------------------------



 



9.04 Personal Property, Trade Fixture and Additional Improvements. Lessor shall
have no responsibility for the care or safety of trade fixtures, merchandise or
other property kept on the Premises by Lessee or any additional improvements
which Lessee may construct on the Premises, and shall not be liable for any
damage caused directly or indirectly by acts or omissions of other Lessees of
Lessor’s property or by water or steam leaking, escaping or bursting from any
sprinkler equipment, water seam or other pipes, washstands, tanks, water closets
or sewers in, above, under, upon or about the Premises. Any such damage to the
Building or the Premises of other Lessees, caused by the acts or neglect of
Lessee may be repaired by Lessor, at his option, and Lessee shall reimburse
Lessor for the cost thereof.
ARTICLE X GENERAL PUBLIC LIABILITY, INDEMNIFICATION AND INSURANCE
10.01 Lessee’s Responsibility. Lessee shall assume the risk of, be responsible
for, have the obligation to insure against and indemnify Lessor and hold it
harmless from any and all liability for any loss of or damage or injury to
persons (including death resulting there from) or property occurring in, on or
about the Premises, except for that caused by the negligence of Lessor, its
agents or employees or by breach of Lessor’s obligation hereunder, and Lessee
hereby releases Lessor from any kind and all liability for the same. Lessee’s
obligation to indemnify Lessor hereunder shall include the duty to defend
against any claims asserted by reason of such loss, damage or injury and to pay
any judgments, settlements, costs, fees and expenses, including attorneys’ fees,
incurred in connection therewith.
10.02 Lessee’s Insurance. Lessee, in order to enable it to meet its obligation
to insure against the liabilities specified in this Lease, shall at all times
during the term of this Lease carry, at its own expense, for the protection of
Lessee and Lessor, as their interests may appear, one or more policies of
general public liability and property damage insurance, issued by one or more
insurance companies acceptable to Lessor, with the following minimum coverages:

  A.   Workers Compensation — Minimum statutory amount   B.   Comprehensive
General — Not less than $1,000,000
      Liability Insurance            Combined single limit for
including Blanket              both bodily injury and
Contractual Liability,        property damage
Broad Form Property
Damage, Personal Injury,
Completed Operations,
Products Liability,
Fire Damage

Such insurance policy or policies shall name Lessor as an additional insured, as
its interest may appear, and shall provide that they may not be canceled or
otherwise terminated on less than thirty (30) days prior written notice to
Lessor. Lessee shall furnish Lessor with a copy of all Certificates of Insurance
evidencing such coverages.
ARTICLE XI EMINENT DOMAIN
11.01 Eminent Domain. If any part of the Premises, or a substantial part of the
Buildings on the Premises shall be taken by eminent domain, or by agreement
between the Lessor and the condemnor resulting from the threat of eminent
domain, this Lease shall cease and terminate from the date of title vesting in
the condemnor and the Lessee shall have no claim against the Lessor for the
value of any unexpired term of this Lease.
ARTICLE XII LIENS
12.01 Liens. If, because of any act or omission of Lessee or any person claiming
by, through or under Lessee, any mechanics lien or other lien shall be filed
against the Premises or the Building or against other property of Lessor
(whether or not such lien is valid or enforceable as such), Lessee shall, at its
own expense, cause the same to be discharged of record within thirty (30) days
after the date of filing thereof, and shall also indemnify Lessor and hold it
harmless from any and all claims, losses, damages, judgments, settlements, costs
and expenses, including attorneys’ fees, resulting there from or by reason
thereof. Lessor may, but shall not be obligated to, pay the claim upon which
such lien is based so as to have such lien released of record; and, if Lessor
does so, then Lessee shall pay to Lessor as additional rent, upon demand, the
amount of such claim, plus all other costs and expenses incurred in connection
therewith, plus interest thereon at the rate of eighteen percent (18%) per year
until paid.

 

9



--------------------------------------------------------------------------------



 



ARTICLE XIII RENTAL, PERSONAL PROPERTY AND OTHER TAXES
13.01 Taxes. Lessee shall pay before delinquency any and all taxes, assessments,
fees or charges, including any sales, gross income, rental, business occupation
or other taxes, levied or imposed upon Lessee’s business operations in the
Premises and any personal property or similar taxes levied or imposed upon
Lessee’s trade fixtures, leasehold improvements or personal property located
within the Premises. In the event any such taxes, assessments, fees or charges
are charged to the account of, or are levied or imposed upon the property of
Lessor, Lessee shall reimburse Lessor for the same upon demand. (Lessor shall
pay all real property taxes, provided, however, Lessee shall pay, when due, its
pro-rata share of real estate taxes levied against Eastpoint Business Center.
ARTICLE XIV ASSIGNMENT AND SUBLETTING
14.01 Assignment and Subletting. The Lessee shall not have the right to assign
this lease or sublease the Premises in whole or in part without first obtaining
the written consent of the Lessor which consent shall be discretionary with the
Lessor. In the event of a permitted assignment or subletting, Lessee shall
nevertheless at all times, remain fully responsible and liable for the payment
of rent and the performance and observance of all Lessee’s other obligations
under the terms, conditions and covenants of this Lease. No assignment or
subletting shall be binding upon Lessor unless such assignee or sublessee shall
deliver to Lessor an instrument (in recordable form, if requested) containing an
agreement of assumption of all of Lessee’s obligations under this Lease. Upon
the occurrence of an event of default, if any part of the Premises are then
assigned or sublet, Lessor in addition to any other remedies provided by this
Lease or by law may, at its option, collect directly from the assignee or
sublessee all rent becoming due to Lessor by reason of the assignment or
subletting. Any collection by Lessor from the assignee or sublessee shall not be
construed to constitute a waiver or release of Lessee from the further
performance of its obligations under this Lease or the making of a new lease
with such assignee or sublessee.
Notwithstanding the provisions of Section 14.01, Lessee shall have the right,
without Lessor’s consent, to assign this Lease to a corporation with which it
may merge or consolidate, to any parent, affiliate or subsidiary of Lessee or
subsidiary of Lessee’s parent, or to a purchaser of substantially all of
Lessee’s assets, if the assignee executes an agreement assuming Lessee’s
obligations.
ARTICLE XV TRANSFERS BY LESSOR
15.01 Sale and Conveyance of the Building. Lessor shall have the right to sell
and convey the Building at any time during the term of this Lease, subject only
to the rights of Lessee hereunder, and such sale and conveyance shall operate to
release Lessor from liability hereunder after the date of such conveyance.
15.02 Subordination. Lessor shall have the right to subordinate this Lease to
any mortgage placed upon the Building by so declaring in such mortgage, and the
recording of any such mortgage shall make it prior and superior to this Lease
regardless of the date of execution or recording of either document. Lessee
shall, at Lessor’s request, execute and deliver to Lessor, without cost, any
instrument which may be necessary to confirm the subordination of this Lease.
Notwithstanding the foregoing, no default by Lessor under any such mortgage
shall affect Lessee’s rights hereunder so long as Lessee is not in default under
this Lease. Lessee shall, in the event any proceedings are brought for the
foreclosure of any such mortgage, attorn to the purchaser upon any such
foreclosure and recognize such purchase as the Lessor under this Lease.

 

10



--------------------------------------------------------------------------------



 



ARTICLE XVI DEFAULTS AND REMEDIES
16.01 Defaults by Lessee. The occurrence of any one or more of the following
events shall be a default and breach of this Lease by Lessee.
A. Lessee shall fail to pay any monthly installment of rent within ten (10) days
after same is due and payable.
B. Lessee shall fail to perform or observe any term, condition, covenant or
obligation under this Lease, other than payment of rent, and the failure is not
cured within thirty (30) days after written notice from Lessor specifying the
alleged default and the applicable Lease provisions.
Notwithstanding the provisions of Section 16.01B, if a default cannot reasonably
be cured within thirty (30) days, Lessee shall not be in default of this Lease
if Lessee commences to cure the default within the thirty (30) day period and
diligently and in good faith continues to cure the default.
C. Intentionally Omitted
D. A trustee or receiver shall be appointed to take possession of substantially
all of Lessee’s assets or of Lessee’s interest in this Lease; Lessee makes an
assignment for the benefit of creditors; or substantially all of Lessee’s assets
in, on or about the Premises or Lessee’s interest in this Lease are attached or
levied upon under execution.
E. A petition in bankruptcy, insolvency or for reorganization or arrangement is
filed by or against Lessee pursuant to any federal or state statute and Lessee
fails to secure a stay or discharge thereof within sixty (60) days after the
filing of the same.
16.02 Remedies of Lessor. Upon the occurrence of any event of default set forth
in Section 16.01, Lessor shall have the following rights and remedies, in
addition to those allowed by law, any one or more of which may be exercised
without further notice or demand upon Lessee.
A. Lessor may re-enter the Premises and cure any default of Lessee, in which
event Lessee shall reimburse Lessor on demand for any cost and expenses which
Lessor may reasonably incur to cure such default, and Lessor shall not be liable
to Lessee for any loss or damage which Lessee may sustain by reason of Lessor’s
action, unless caused by Lessor’s negligence.
B. Lessor may terminate this Lease as of the date of such default, and Lessee
shall immediately surrender the Premises to Lessor; upon failure of Lessee to
surrender the Premises, Lessor may enter the Premises and dispossess Lessee or
any other occupants of the Premises by force, summary proceedings, ejectment or
otherwise, and may remove their effects, without prejudice to any other remedy
which Lessor may have for possession or arrearage in rent. Notwithstanding the
termination of this Lease, Lessee shall be obligated to pay rent which would
have been due under this Lease for the balance of the term as it becomes due to
Lessor together with all loss or damage which Lessor may reasonably sustain by
reason of such termination less rent Lessor receives from any reletting.
C. Lessor may, without terminating this Lease, enter upon the Premises and
re-let all or any part of the Premises for a term different from that which
would otherwise have constituted the balance of the term of this Lease and for
rent and on terms and conditions different from those contained herein,
whereupon Lessee shall be obligated to pay to lessor as liquidated damages the
difference between the rent provided for herein and that provided for in any
lease covering a subsequent re-letting of the Premises, for the period which
would otherwise have constituted the balance of the term of this Lease, together
with all of Lessor’s reasonable costs and expenses for preparing the Premises
for re-letting, including all repairs, broker’s fees attributable to the period
up to the expiration date and attorneys’ fee and all other loss or damage which
Lessor may sustain thereby.
16.03 Limitation of Lessor’s Liability. If Lessor shall fail to perform or
observe any term, condition, covenant or obligation required to be performed or
observed by it under this Lease and if Lessee shall, as a consequence thereof,
recover a money judgment against Lessor, Lessee agrees that it shall look solely
to Lessor’s right, title and interest in Eastpoint Business Center for
collection of such judgment.

 

11



--------------------------------------------------------------------------------



 



The references to “Lessor” in this Lease shall be limited to mean and include
only the owner or owners, at the time of the fee simple interest in Eastpoint
Business Center, it being intended hereby that the terms, conditions, covenants
and obligations of this Lease shall be binding upon Lessor, its successors and
assigns, only during and in respect of their successive periods of ownership
during the term of this Lease.
16.04 Non-Waiver of Defaults. The failure or delay by Lessor to enforce or
exercise at any time any of the rights or remedies or other provisions of this
Lease shall not be construed to be a waiver thereof, nor affect the validity of
any part of this Lease or the right of the Lessor thereafter to enforce each and
every such right or remedy or other provision. No waiver of any default and
breach of the Lease shall be held to be a waiver of any other default and
breach. A waiver by Lessor of any rights or remedies, or other provisions of
this Lease shall not be valid unless in writing and signed by Lessor. The
receipt by Lessor of less than the full rent due shall not be construed to be
other than a payment on account of rent then due, nor shall any statement on
Lessee’s check or any letter accompanying Lessee’s check by deemed an accord and
satisfaction, and Lessor may accept such payment without prejudice to Lessor’s
right to recover the balance of the rent due or to pursue any other remedies
provided in this Lease.
16.05 Attorney’s Fee. If either party commences an action against the other
party arising out of or in connection with the Lease, the prevailing party shall
be entitled to have and recover from the losing party reasonable attorneys’ fees
and cost of suit.
ARTICLE XVII RENEWAL OPTION
17.01 Renewal Option. If Lessee is not in material default in the performance or
observance of any of the terms, conditions, covenants or obligations of this
Lease, Lessee shall have the option to renew this Lease for two (2) additional
terms as specified on Page 1 paragraph I, of the Basic Lease Provisions, upon
the same terms and conditions as this Lease, except that the base rent for such
renewal term shall be at the then prevailing market rate for comparable flex
space in the same submarket. For purposes of this Paragraph 17.01, Lessee shall
not be considered to be in default until all applicable cure periods have
expired. Under no circumstances shall the rent for the option term be less than
the previous term. Should the parties not agree on the base rent, three
(3) independent appraisers shall be employed to determine market rate and the
average rent of the three shall prevail. Appraiser expenses shall be equally
divided between the parties.
Lessee shall exercise its option to renew the Lease by notifying Lessor in
writing of its intention to renew, at least six (6) months prior to the
expiration of the initial term.
ARTICLE XVIII PREMISES TO BE VACATED AT END OF TERM
18.01 Vacation of Premises. At the expiration of the term specified in this
Lease, or any extension thereof, if extended pursuant to the terms of this
Lease, the Lessee shall vacate the Premises and surrender the same to Lessor
without further notice or demand from Lessor, and said Premises shall be in as
good order and condition, reasonable wear and tear, damage from the elements,
fire or act of God excepted.
ARTICLE XIX SUBSTITUTION OF PREMISES — INTENTIONALLY OMITTED
ARTICLE XX NOTICE AND PLACE OF PAYMENT
20.01 Notices. Any notice or demand which is or may be required by the Lease or
by law shall be in writing and shall be deemed to have been given, if delivered
in person or mailed by Registered or Certified mail, postage prepaid, to the
party who is to receive such notice at the address specified in Item M of the
Basic Lease Provisions. When so mailed, the notice shall be deemed to have been
given as of the date it was mailed. The address specified in Item M of the Basic
Lease Provisions may be changed by giving written notice thereof to the other
party.
20.02 Place of Payment. All rent and other payments required to be made by
Lessee to Lessor shall be delivered or mailed to Lessor’s management agent at
the address specified in Item M of the Basic Lease Provisions or any other
address Lessor may specify from time to time by written notice given to Lessee.

 

12



--------------------------------------------------------------------------------



 



ARTICLE XXI ENVIRONMENTAL CONDITIONS
21.01 Environmental Laws and Hazardous Substances. For purposes herein, the term
“Environmental Law(s)” shall mean any federal, state or local statute, law
ordinance, code, rule, regulation, order of decree regulating relating to, or
imposing liability or standards of conduct concerning any Hazardous Substance,
as now or at any time hereafter in effect. For purposes herein, the term
“Hazardous Substance(s)” shall have the meaning ascribed in any Environmental
Law to any hazardous, toxic or dangerous waste, substance, pollutant or
material.
21.02 Compliance with Environmental Laws. Lessee agrees that (i) Lessee will not
violate, in connection with the use, lease, maintenance or operation of the
Premises and the conduct of Lessee’s business related thereto, any Environmental
Laws, (ii) Lessee, its agents, employees, lessees and independent contractors
will operate the Premises and will receive, handle, use, store, treat, transport
and dispose of all Hazardous Substances in strict and timely compliance with all
Environmental Laws. The property shall pass an environmental audit conducted at
the expense of Lessee at the termination of the lease.
21.03 Environmental Permits and Licenses. If required under any of the
Environmental Laws, Lessee agrees to obtain any and all environmental permits,
licenses and approvals required under any Environmental Law.
21.04 Indemnification. Lessee hereby agrees to indemnify Lessor and hold Lessor
harmless from and against any and all losses, liabilities, including strict
liability, damages, injuries, expenses, including reasonable attorneys’ fees,
claims for damage to the environment, claims for fines or civil penalties, costs
of any settlement or judgment and claims of any and every kind whatsoever paid,
incurred or suffered by, or asserted against, Lessor by any person or entity or
governmental agency for, with respect to Lessee’s violation of the provisions of
this Article and the resulting release or threatened release or transportation
of, any Hazardous Substance.
Lessor hereby agrees to indemnify Lessee and hold Lessee harmless from and
against any and all losses, liabilities, including strict liability, damages,
injuries, expenses, including reasonable attorneys’ fees, claims for damage to
the environment, claims for fines or civil penalties, costs of any settlement or
judgment and claims of any and every kind whatsoever paid, incurred or suffered
by, or asserted against, Lessee by any person or entity or governmental agency
for any act by Lessor, its agents or employees resulting in the release or
threatened release or transportation of, any Hazardous Substance.
The indemnities provided for in this Paragraph 21.04 shall survive the
assignment or termination of this Lease.
21.05 Lessor Warrants. Lessor warrants that the Premises shall be in compliance
with all Environmental Laws on the Commencement Date of this Lease and that the
premises shall not contain any asbestos or other hazardous materials. Lessor
further warrants that on the Commencement Date the Premises may be legally used
for the purposes permitted hereunder.
ARTICLE XXII MISCELLANEOUS GENERAL PROVISIONS
22.01 Consents and Approvals. Whenever in this Lease Lessee is entitled to
exercise some right or option with the prior written consent or approval of
Lessor, such consent or approval shall not be unreasonably withheld or delayed.
22.02 Estoppel Certificate. Lessee shall, within twenty (20) days following
receipt of a written request from Lessor, execute, acknowledge and deliver to
Lessor or to any lender or purchaser of prospective lender or purchaser
designated by Lessor, a written statement certifying (i) that this Lease is in
full force and effect and unmodified (or, if modified, stating the nature of
such modifications), (ii) the date on which rent has been paid, and (iii) that
there are not, to Lessee’s knowledge, any uncured defaults (or specifying such
defaults if any are claimed). Lessee’s failure to deliver such statement within
such period shall be conclusive upon Lessee that this Lease is in full force and
effect and unmodified, and that there are not presently existing defaults on the
part of Lessor hereunder.
Prior to or upon execution of this Lease, Lessor shall execute, acknowledge and
deliver to Lessee, or to any lender of Lessee, a Landlord Consent and Estoppel
in the form of Exhibit C attached hereto and made a part hereof, or in such
other form as may be reasonably acceptable to Lessee’s lender and Lessor. Such
form shall include a waiver of any landlord lien.

 

13



--------------------------------------------------------------------------------



 



22.03 Recording of Memorandum of Lease. If requested by either party, a
memorandum of Lease, containing the information required by law shall be
prepared, executed by both parties and filed for record.
22.04 Indemnification for Leasing Commissions. Each party hereto shall indemnify
and hold harmless the other party from any and all liability incurred in
connection with the negotiation or execution of this Lease for any real estate
broker’s leasing commission or finders fee which has been earned by a real
estate broker or other person on such party’s behalf.
Lessor shall pay Lessee’s broker, NTS Commercial Realty, Inc. through its
Broker, Commercial Kentucky, Inc. a fee of four percent(4%) of the net rent for
the initial term of the Lease, fifty percent(50%) of which shall be payable at
Lease execution and fifty percent (50%) at commencement of the Lease.
22.05 Additional Provisions. Additional provisions of this Lease, if any, are
set forth in an Addendum to the Lease which is attached hereto and made a part
hereof.
22.06 Complete Agreement; Amendments. This Lease, including all Exhibits, Riders
and Addenda, constitutes the entire agreement between the parties; it supersedes
all previous understandings and agreements between the parties, if any, and no
oral or implied representation or understandings shall vary its terms; and it
may not be amended except by a written instrument executed by both parties
hereto.
22.07 Successors and Assigns. This Lease and the respective rights and
obligations of the parties hereto shall inure to the benefit of and be binding
upon the successors and assigns of the parties hereto; provided however, that
Lessor, its successors and assigns shall be obligated to perform Lessor’s
covenants under this Lease only during and in respect of their successive
periods of ownership during the term of this Lease; and provided further that an
assignment by Lessee in violation of the provisions of this Lease shall not vest
any right, title or interest in the assigns.
22.08 Severability of Invalid Provisions. If any provision of this Lease shall
be held to be invalid, void or unenforceable, the remaining provisions hereof
shall not be affected or impaired and such remaining provisions shall remain in
full force and effect.
22.09 Definition of the Relationship Between the Parties. Lessor shall not, by
virtue of the execution of this Lease or the leasing of the Premises to Lessee,
become or be deemed a partner of or joint venturer with Lessee in the conduct of
Lessee’s business on the Premises or otherwise.
22.10 Certain Words, Gender and Headings. As used in this Lease, the word
“person” shall mean and include, where appropriate, an individual, corporation,
partnership or other entity; the plural shall be substituted for the singular
and the singular for the plural, where appropriate; and words of any gender
shall include any other gender. The topical headings of the several paragraphs
of this Lease are inserted only as a matter of convenience and referenced, and
do not affect, define, limit or describe the scope or intent of this Lease.
22.11 Quiet Enjoyment. As long as Lessee is not in default of any provisions of
this Lease, Lessee shall have quiet enjoyment of the Premises.
22.12 Non-Disturbance. Lessor will use reasonable, good faith efforts to provide
non-disturbance agreements with all mortgagees in such form as may be reasonably
acceptable to Lessor’s lender and Lessee.
22.13 Building Access. Lessee shall have access to Premises seven days a week,
twenty four hours per day.

 

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.

          WITNESS AS TO LESSOR:   LESSOR:
Oakland 2600/2700, LLC
 
       
/s/ Judy Hargadon
 
        
 
       
/s/ Stephan F. Gray
  BY:   /s/ James Boland
 
       
 
      President
 
        WITNESS AS TO LESSEE:   LESSEE:
 
        /s/ Frank D. Springer   United States Pharmaceutical Group, LLC.
 
       
 
       
/s/ Heather L. Last
  BY:   /s/ Glenn Parker
 
       
 
      Glenn Parker, CEO
 
            [Legal Department
/s/ J. Weingard
Approved 11/21/07]

 

15



--------------------------------------------------------------------------------



 



EXHIBIT A
The Premises
This Exhibit to be deleted and replaced with correct Exhibits when plans are
finalized.
(EXHIBIT A) [c72790c7279001.gif]

 

 



--------------------------------------------------------------------------------



 



Exhibit A-1
The Premises
This Exhibit to be deleted and replaced with correct Exhibits when plans are
finalized.
(EXHIBIT A-1) [c72790c7279002.gif]

 

2



--------------------------------------------------------------------------------



 



EXHIBIT B
Lessor, at its expense, shall deliver mutually agreed upon improvements to the
Premises in turn-key fashion in accordance with the construction plans attached
hereto as Exhibit D (the “Construction Plans”), with standard finishes similar
to those of other lessees within the development such as Toshiba, Cincinnati
Bell, Bath Fitters, and Sullivan Shein (the “Lessee Finishes”). Lessee Finishes
include solid core doors with sidelight, 9-10 foot ceiling heights, 2’x 2’
reveal-edge acoustical tile and grid, deep cell parabolic fixtures, paint on
drywall (up to three colors) and metal studs, and commercial grade carpet with
carpet base, two dock high doors, and fully air-conditioned warehouse. A list of
all building standard materials is attached hereto as Exhibit B-1 and made a
part hereof. Said listing shall also be included in the Construction Plans and
specifications.
Space planning services by Tucker, Booker, Donhoff will be provided by Lessor
who is also responsible for all hard and soft costs associated with Lessee
finishes.
Lessor, at its expense, shall provide for Lessee’s electrical needs to
effectively service the Premises with 480/277 volt power and use of a step-down
transformer for office requirements.
Lessee, at its expense, shall provide for its telephone and data requirements
through its own service provider. Lessor will cooperate with Lessee and its
agents should Lessee bring fiber to the Premises.
Lessor, at its expense, shall provide for Lessee’s turn-key HVAC needs.
Lessor shall allow Lessee, at Lessee’s expense, to place a generator directly
behind the Premises subject to Lessor’s review and approval of location. Lessee
will incur no additional Rent, or other charges, for the generator.
The building and Premises shall be fully ADA compliant and in compliance with
all applicable laws, regulations and ordinances. Lessor warrants that on the
Commencement Date all Building systems, including plumbing, electrical, HVAC and
mechanical will be in good working order and in conformance with all applicable
codes.
The Lessee Finishes shall be completed in a good and workmanlike manner and be
of a first class quality. On the Commencement Date, all Lessee Finishes shall be
in good working order and in compliance with all applicable codes. Except for
telephone and data cabling and equipment, Lessee shall bear no cost with respect
to the Lessee Finishes.

 

3



--------------------------------------------------------------------------------



 



EXHIBIT C
LANDLORD CONSENT AND ESTOPPEL
This LANDLORD CONSENT AND ESTOPPEL (this “Consent and Estoppel”) is made and
entered into as of the  _____  day of November, 2007 by and among OAKLAND
2600/2700, LLC (“Landlord”), UNITED STATES PHARMACEUTICAL GROUP, LLC (“Tenant”),
and CAPITALSOURCE FINANCE LLC (“CapitalSource”). Landlord and Tenant are parties
to the Lease dated  __________ ____, 2007 (the “Lease”) for certain premises
including the real property and building located at 12530 Westport Road,
Louisville, Kentucky 40245, as more particularly described in the Lease (herein,
the “Premises”).
Tenant, as a borrower, is a party to that certain Joinder Agreement and Second
Amendment to Third Amended and Restated Revolving Credit, Term Loan and Security
Agreement dated August 31, 2007, which incorporates by reference that certain
Third Amended and Restated Revolving Credit, Term Loan and Security Agreement,
dated April 11, 2007, as amended by that certain First Amendment to Third
Amended and Restated Revolving Credit, Term Loan and Security Agreement dated
August 29, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, collectively, the “Loan Agreement”) with CapitalSource, as lender,
pursuant to which Tenant has granted and CapitalSource has acquired a first
priority lien in certain collateral defined on Schedule 1 attached hereto (the
“Collateral”). The foregoing lien shall be referred to herein as the
“CapitalSource Lien.” Landlord hereby acknowledges and agrees that as of the
date of this Consent and Estoppel, it holds no security interest in the
Collateral nor does it hold any lien (or have any intention to acquire a lien)
covering all or any portion of the Collateral. Capitalized terms used herein and
not defined herein shall have the meanings ascribed to such terms in the Loan
Agreement.
At the request of Tenant and CapitalSource, Landlord hereby represents and
warrants to and covenants in favor of CapitalSource, its heirs, successors and
assigns, that as of the date hereof: (a) the Lease represents the entire
agreement between Landlord and Tenant with respect to the Premises and has not
been modified, supplemented or amended in any way and is in full force and
effect; (b) current monthly rental payments under the Lease are $0; (c) the
current term under the Lease is scheduled to expire  _____  , with no options to
renew; (d) to the best of Landlord’s knowledge, Tenant is not in default in the
payment of any rent, additional rent or other charges under the Lease, nor in
the performance of any other obligation of Tenant under the Lease; (e) Tenant
has not granted Landlord any lien or security interest in any property or assets
of Tenant, including, without limitation, the Collateral, whether now owned or
hereafter acquired; and (f) in the enforcement of the rights of CapitalSource,
its successors and assigns, any part or all of the Collateral, including without
limitation any books and records related thereto (the “Books and Records”), may
be removed by CapitalSource or its agent or representative from the Premises and
upon removal shall be free and clear of any and all claims and liens of
Landlord, whether in law, contract or equity, of Landlord thereto; provided,
however, that (i) in the event Landlord terminates the Lease, CapitalSource
shall be allowed reasonable access, upon at least one (1) days’ prior notice to
Landlord, of entry into or onto the Premises for a period of thirty (30) days
following the Termination Date (as defined below) in order to exam, copy and
remove the Books and Records and to remove the Collateral in a manner that does
not interfere with the operations of Landlord or for only so long as necessary
for CapitalSource to remove the Collateral or conclude its examination of and
copying of the Books and Records without thereby assuming the Lease or incurring
any other obligations of Tenant; (ii) CapitalSource shall promptly repair any
and all damage to the Premises, if any, caused by CapitalSource or its agents or
representatives resulting from the removal of Collateral; and
(iii) CapitalSource shall conduct the removal in a reasonable fashion and at a
reasonable time. Notwithstanding anything to the contrary contained herein,
CapitalSource shall be allowed reasonable access at any time during the term of
the Lease (and any extensions thereof) to review the Books and Records for the
purpose of examining and copying (all at CapitalSource’s expense) the Books and
Records.
Landlord agrees to provide CapitalSource with a copy of any notice of a breach,
default or an event of default under the Lease (“Default Notice”) simultaneously
with the delivery of same to Tenant at the following address (“Notice Address”):
CapitalSource Finance LLC
4445 Willard Avenue, 12th Floor
Chevy Chase, Maryland 20815
Attention: Healthcare and Specialty Finance, Portfolio Manager
Facsimile:  _____________ 

 

1



--------------------------------------------------------------------------------



 



Upon receipt of such Default Notice, CapitalSource shall have the right, but not
the obligation, to cure such breach, default or event of default within twenty
(20) days after receipt of such Default Notice. Any payment made or act done by
CapitalSource to cure any such default shall not constitute an assumption of the
Lease or any obligations of Tenant.
In addition to the foregoing, Landlord agrees to deliver to CapitalSource
written notice of Landlord’s intent to exercise any of its remedies under the
Lease (“Termination Notice”) at the Notice Address no less than sixty (60) days’
prior to the exercise of such remedies and which Termination Notice shall
specify the date of termination of the Lease (the “Termination Date”).
Landlord subordinates to the rights of CapitalSource each and every security
interest, lien or other right which Landlord now has, or may hereafter have,
arising under statute, by contract or otherwise, to levy or distrain upon for
rent, in arrears, in advance, or both, or to claim or assert any title or
interest in and to the Collateral including any Books and Records; provided,
that, Landlord shall not exercise any rights or remedies with respect to any of
the Collateral until all liabilities owing by Tenant to CapitalSource shall have
been fully repaid and the financing agreements among Tenant, the other borrowers
named in the Loan Agreement and CapitalSource have been terminated.
Landlord acknowledges, understands and agrees that CapitalSource, at any time
and from time to time, may change or amend CapitalSource’s financial agreements
with Tenant (including without limitation the Loan Agreement) without the
consent of or notice to Landlord without incurring responsibility to Landlord
and without impairing or releasing any of CapitalSource’s rights or any of the
obligations of Landlord under this Consent and Estoppel, and provided further
that no such change shall modify the obligations of the Landlord hereunder. This
Consent and Estoppel shall be binding upon Landlord, its heirs, successors and
assigns.
[Signature page follows]
IN WITNESS WHEREOF, the undersigned has executed and is delivering this Consent
and Estoppel intending to be legally bound hereby as of November  _____  , 2007.

              LANDLORD:
 
            OAKLAND 2600/2700, LLC
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            TENANT:
 
            UNITED STATES PHARMACEUTICAL GROUP, LLC
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            CAPITALSOURCE:
 
            CAPITALSOURCE FINANCE LLC
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 

2



--------------------------------------------------------------------------------



 



Schedule 1
Collateral
All right, title and interest in and to all personal and fixture property of
every kind and nature of Tenant including:
(i) all of Tenant’s tangible personal property, including without limitation all
present and future Inventory and Equipment (including items of equipment which
are or become Fixtures), now owned or hereafter acquired;
(ii) all of Tenant’s intangible personal property, including without limitation
all present and future Accounts, securities, contract rights, Permits, General
Intangibles, Chattel Paper, Documents, Instruments and Deposit Accounts,
Letter-of-Credit Rights and Supporting Obligations, rights to the payment of
money or other forms of consideration of any kind, tax refunds, insurance
proceeds, now owned or hereafter acquired, and all intangible and tangible
personal property relating to or arising out of any of the foregoing;
(iii) all of Tenant’s present and future Government Contracts and rights
thereunder and the related Government Accounts and proceeds thereof, now or
hereafter owned or acquired by such Tenant; provided, however, that
CapitalSource shall not have a security interest in any rights under any
Government Contract of Tenant or in the related Government Account where the
taking of such security interest would be a violation of an express prohibition
contained in the Government Contract (for purposes of this limitation, the fact
that a Government Contract is subject to, or otherwise refers to, Title 31, §
203 or Title 41, § 15 of the United States Code shall not be deemed an express
prohibition against assignment thereof) or is prohibited by applicable law; and
(iv) any and all additions to any of the foregoing, and any and all
replacements, products and proceeds (including insurance proceeds) of any of the
foregoing.

 

3